[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                            ______________                 FILED
                                                  U.S. COURT OF APPEALS
                             No. 10-10393           ELEVENTH CIRCUIT
                                                        JUNE 22, 2010
                         Non-Argument Calendar
                                                         JOHN LEY
                            ______________                CLERK

                           Agency No. 4936-08


EUGENE DOLLANDER,
GLENDA DOLLANDER,

                                                             Petitioners,

                               versus

INTERNAL REVENUE SERVICE,

                                                             Respondent.
             __________________________________________

                  Petition for Review of a Decision of the
                                U.S.Tax Court
             __________________________________________
                               (June 22, 2010)

Before HULL, WILSON and FAY, Circuit Judges.

PER CURIAM:
      Eugene Dollander was a federal employee who worked for the Department

of Veterans Affairs (VA) as a staff registered nurse. While employed with the

VA, he established a Thrift Savings Plan (TSP) account. As a result of mental and

physical illnesses, and financial problems including a negative cash flow,

Dollander withdrew $158,000 from his TSP account as a financial hardship

distribution. He and his wife, Glenda M. Dollander, as joint filers, later received a

notice of tax deficiency from the Internal Revenue Service (IRS) reflecting a tax

increase of $16,918 and a penalty of $217.40 for taxable year 2005 representing

the 10-percent additional tax under 26 U.S.C. § 72(t)(2)(A) for early distributions

from a qualified retirement plan. They were also assessed a $3,384.00 accuracy-

related penalty pursuant to 26 U.S.C. § 6662(a) because they understated some

interest income and failed to report the cancellation of debt income. The

Dollanders, pro se, appeal the Tax Court’s order finding them liable for these

income tax deficiencies.

      We find that the Tax Court correctly found that the Dollanders were liable

for the additional 10-percent tax on their TSP withdrawal because there is no

financial hardship exemption in § 72(t). This statute states that “[i]f any taxpayer

receives any amount from a qualified retirement plan (as defined in section

4974(c)), the taxpayer’s tax under this chapter for the taxable year in which such

                                          2
amount is received shall be increased by an amount equal to 10 percent of the

portion of such amount which is includible in gross income.” Although § 72(t)

lists several exceptions that may give rise to an escape from the 10-percent

additional tax for early withdrawals, financial hardship is not one of them.1 The

Supreme Court has held that “exemptions from taxation are not to be implied; they

must be unambiguously proved.” United States v. Wells Fargo Bank, 485 U.S.

351, 354, 108 S. Ct. 1179, 1182 (1988).

       As to the § 6662(a) accuracy-related penalty, the Tax Court’s finding is not

challenged in the Dollanders’ brief and is therefore waived on appeal. See Horsley

v. Feldt, 304 F.3d 1125, 1131 n.1 (11th Cir. 2002) (holding that issues not argued

on appeal by pro se litigants are waived).

       Accordingly, after considering the record and briefs, we find no error on the

part of the Tax Court, and we deny the petition for review.

       PETITION DENIED.




       1
         One exemption is a withdrawal that is “attributable to the employee’s being disabled
within the meaning of subsection (m)(7),” see 26 U.S.C. § 72(t)(2)(A)(iii), but the Dollanders do
not challenge the Tax Court’s finding that Mr. Dollander was not disabled within the meaning of
§ 72(t).

                                                3